Earl Warren: Number 38, George Lee Parker, Petitioner, versus O. B. Ellis, General Manager of Texas Prison System. Mr. Wozencraft.
Frank W. Wozencraft: Mr. Chief Justice and may it please the Court. This case comes to this Court by a writ of certiorari from a decision of the Fifth Circuit Court of Appeals which was handed down on August 29th, 1958. The opinion was written by Judge Cameron and Judge Reeves dissented. Rehearing was denied on September 29th of -- 1958, certiorari was filed on October 24th of 1958, and this Court granted certiorari on March 2nd, 1959. It also granted petitioners leave to proceed in forma pauperis and I was appointed as counsel for the petitioner by this Court. In -- on June 6 of 1959, petitioner finished serving his sentence in the Huntsville Penitentiary with time off for good behavior.
Earl Warren: What time was that?
Frank W. Wozencraft: On June 6, 1959, Mr. Chief Justice. That was three months after certiorari was granted and at that time, he was dismissed from the penitentiary. I informed the Court of this dismissal and suggested that there might be continuing legal effects of this conviction of his and that if the Court wished me to argue the possible applicability of the Pollard case, I would be happy to do so. The Court has informed counsel through its clerk to add mootness to the issues to be argued in the brief and in the oral argument. As in the briefs, I'd like to turn first to the question of denial of due process because I believe that this may effect in some way because -- which the Court may want to take in its discretion on the question of possible mootness. The question of course is as Your Honors are aware, the denial of due process under the Fourteenth Amendment, by denial to this petitioner and the right to counsel. The colloquy in which this occurred is set forth in the brief for petitioner on pages seven and eight. The Court called him for trial, asked if he was ready for trial. He replied yes. The court says, “Do you want a trial by jury or without a jury?” Parker says, “Well -- and it's immaterial to me judge, I don't have any attorney.” The Court, “Well, you're going to have to make up your mind. It is certainly immaterial to the Court?” Parker says, “I guess a jury then.” “Do you have a lawyer hired?” “No, I don't.” The Court then advised the petitioner that the law does not require the Court to appoint an attorney to represent a defendant and a -- when -- where he has a trial by jury and it's not the practice of this Court to appoint any. It's up to him to arrange for his own counsel. If he wanted a suspended sentence, they would arrange perhaps for him to have counsel as to that particular question but not as to the merits. And Mr. Parker said, “Well, he didn't have a lawyer. Alright, he's ready for trial.” It is the position of petitioner that under the long established line of cases of this Court in the cases such as Johnson versus Zerbst in 304 U.S. and in Uveges versus Pennsylvania in 335 U.S. that this was certainly not a knowing denial of the right to counsel. The trial which -- which succeeded this --
Earl Warren: (Voice Overlap) May I ask before you get to that? What is the significance of this statement if you want to apply for a suspended sentence, you let me know and I'll arrange for a lawyer to help you with that part only? Is that -- is that implied with -- he can have a lawyer if he pleads guilty?
Frank W. Wozencraft: There is a special statute in Texas, Your Honor, that says “As to a suspension of sentence plea,” when he wants a suspended sentence that he can -- he can obtain counsel for it. I believe this is whether or not he has pleaded guilty.
Earl Warren: But that can only come either after he's convicted by a jury or after he pleads guilty, is that right?
Frank W. Wozencraft: Yes, definitely. So that there is a misstatement by the Court, a clear denial of any counsel to be provided by the court for this man, in this jury trial.
Felix Frankfurter: Can you --
Charles E. Whittaker: (Inaudible)
Frank W. Wozencraft: No sir, I don't think that that can be claimed to be a specific request, but I don't believe that a specific request is necessary under the decisions of these case and you've -- of this Court in Uveges versus Pennsylvania and in Johnson versus Zerbst, particularly whereas here -- it must be apparent to the Court as matter proceeds that there is no possible way by which this man can know enough to protect his rights without a counsel.
Charles E. Whittaker: Was this not also suggested if I may ask. Was there any claim by this man before the Court of indigence and inability therefore to hire and pay a lawyer?
Frank W. Wozencraft: No sir, I don't believe that that appears before the Court, but again in the little town of Dumas, things like that, you could almost take judicial notice off. I don't mean that the Court really should if in this case, but there is a distinct absence of any question by the Court as to whether or not he could afford counsel as to whether he hadn't taken any steps to obtain counsel or could do so.
Felix Frankfurter: Well, just as a matter of curiosity, could you tell us what there is behind -- what policy or consideration behind this special rule in Texas that it'd be -- wants to have a -- suspend the sentence then he can have a lawyer after that?
Frank W. Wozencraft: Your Honor, I'm afraid that I would not be able to justify the course of the legislation (Voice Overlap) in creating that statute or --
Felix Frankfurter: I didn't mean --
Frank W. Wozencraft: -- to explain its motives.
Felix Frankfurter: I didn't mean justification but somebody must have had some reason to get something like that on the statute. Is it on the statute?
Frank W. Wozencraft: Yes, sir. It's still on the statute books, but fortunately, as I mentioned later in this brief, there has -- since the grant of certiorari in this case, an amendment to the Texas statute authorizing right to counsel in any felony case by anyone so accused. So that the provision for suspended sentence now, I suppose is a dead letter which will not be impealled -- appealed but fortunately will no longer may need it.
Earl Warren: Authorizing or requiring the appointment of counsel in all the cases.
Frank W. Wozencraft: Requiring it under the circumstances set out in the statute, Your Honor. This appears in my brief on page five where the amendment is -- the amendment is set forth that when it is made known to the Court at an arraignment or any other time that an accused charged with a felony is too poor to employ a counsel, the Court shall appoint one or more practicing attorneys to defend him, who will have ten days to prepare for trial. And it then goes on to say that in the bill, enacting this amendment that the fact that the previous article applied to capital cases and does not apply to ordinary felonies, creates an emergency and an imperative public necessity. That means that it must go immediately into effect upon its signature by the governor and this amendment is now in effect. As the trial progressed, it became perfectly clear and I think it will become clear to anyone who -- who reads this record that this petitioner was way beyond his debt, impossibly helping to cope with the intricate complex legal problems that were presented. The very indictment refers only to a forgery by him of the signature of -- Elsie Quattlebaum wherein fact it was a forged check drawn on Phoebe Quattlebaum by Elsie Quattlebaum. In this connection, it should be noted as Judge Reeves noted in his dissenting opinion that the Quattlebaums were partners-in-laws and that Elsie Parker -- Elsie Quattlebaum had been an enemy of his for years and it's set forth in an affidavit later coming in the habeas corpus proceedings and this fact was never made known to the jury. Now, and of course as -- as -- and be assured that Parker could have made this known if he'd had any idea of its significance, but he did not and it seems that it's the kind of a thing that a counsel certainly would have made known and would have tried to inquire further to find out just what was really involved in this case. How these checks happened to be written?
Charles E. Whittaker: Mr. Wozencraft, is it your argument -- Mr. Wozencraft, did not -- what about the testimony of the young lady at the bank who said that this man admitted to her that he -- claimed to her that he had been authorized to sign Elsie's name to these checks? Didn't -- isn't there a testimony like that?
Frank W. Wozencraft: Yes, sir. There is testimony that he was authorized to sign the checks.
Charles E. Whittaker: He told the young lady at the bank he was.
Frank W. Wozencraft: Yes, sir. That's right. And this is testimony incidentally which even though it is just hearsay, raises what we regard as an affirmative defense on which this petitioner was entitled to an instruction of the jury, the possible defense of a authority which is an essential ingredient of the crime of forgery is that it be without lawful authority. Here is another situation where an error of the judge in the trial is highlighted, and one which competent counsel should have been able to call attention to. There is also, Your Honor, a statement in this record where the sheriff says that -- that Parker admitted signing the checks and the -- this is one of the elements in this case that just amazes me more than any other. Here, we have the -- the square language or Article 727 of the Texas Code of Criminal Procedure which we set forth on page 5 in our brief that the confession shall not be used if at the time it was made, the defendant was in jail or other place of confinement, nor while he was in the custody of an officer, unless made in the voluntary statement of accused taken before an examining court or made in writing and signed by him after all kinds of warnings. And not only did this come in the testimony, it was relied upon by the Court of Criminal Appeals in affirming his conviction. It was stated by the Court of Appeals for the Fifth Circuit in denying his writ of habeas corpus and is referred to twice in the brief for respondent in this Court. Now, granted it came into evidence and certainly, it has been relied upon ever since then to the detriment of this petitioner and I submit that it would never come in if petitioner had had a counsel.
Earl Warren: Has there been any clause you could -- on that section by the courts prior to this case?
Frank W. Wozencraft: Your Honor, I'm not familiar with al the gloss but I -- it would take more than a gloss, it would take a rewrite to justify what happened here and it has not been rewritten.
Charles E. Whittaker: What I was thinking about the testimony of the young lady at the bank, had connection with what you've just now related. That testimony of the sheriff would appear on the face of it, it was direct opposition to the terms of the statute.
Frank W. Wozencraft: Yes sir.
Charles E. Whittaker: But was there not enough without it?
Frank W. Wozencraft: Well, Your Honor, as I say, there was no denial of authority anywhere in this evidence, anywhere, in fact, just a contrary. The only evidence in the record is the statement of the bank teller that he said he was authorized.
Charles E. Whittaker: That would -- must be an admission that he did do the signing.
Frank W. Wozencraft: Yes, sir. Coming of course from the other side and I think, though there's a great deal of difference in the testimony perhaps to that effect of the -- of the bank teller and of the sheriff who comes before the Court stating what has been told to him. Certainly, it is corroborating testimony and I cannot imagine that -- that the fact that -- that she herself, that's what the bank teller had said, would make a harmless error to have a corroboration of that testimony. Certainly, from an officer of the peace with whom the judge must have been well acquainted and the jury in a small community must have known. As the trial further progressed, the evidence came in from the sheriff that this man was under indictment in another case. I'm not familiar with the nature of that case. I don't know whether the indictment is still on the books having been told while this man was in jail or whether it is now been dismissed. But in any event, here again, is a direct violation of Article 732 (a) of Code of Criminal Procedure in Texas which appears on page 6 of our brief, which says that this indictment is not admissible to impeach and there is a little, it says -- and impeaching any person as a witness and perhaps there is a difference here between a man being a defendant and being a witness but it seems to me that if anything is worst, hears it to impeach a defendant than it had to impeach a witness.
Speaker: Did the judge -- the time it were directed, did the judge -- did the judge take any important stuff in the case?
Frank W. Wozencraft: Your Honor, that's a -- that's a point I wanted to come to. I believe that a reading of this record will make it clear that the entire attitude of this judge is summed up in his comment in questioning this man on whether or not he wants a jury. He says, “It is -- certainly immaterial to this Court.” There is no instance in this record wherein at any -- at anytime the judge intervened to protect this petitioner or any of his rights and I believe that the conviction of this petitioner was certainly immaterial to this Court. Under Texas law and I believe under due process where a man does not have a counsel, there is a duty on the part of the judge to be extra careful that he is protected in his rights. There was no move of this kind at any stage by the trial judge in this case.
Speaker: No request by the petitioner that he wanted counsel like other counsel (Voice Overlap) --
Frank W. Wozencraft: That's -- that's correct, Your Honor.
Speaker: (Voice Overlap) from the judge as to whether he wanted that with the request not have counsel.
Frank W. Wozencraft: No, sir. The only statement of the judge was “Do you have one?” And he says no. He's aware, “We won't give you one because you're not up for a capital appeal.
Speaker: Well, that would be on this colloquy, is able to give you (Voice Overlap) --
Frank W. Wozencraft: Yes, sir. That's correct. And it also should be noticed that -- that the sheriff testified at the trial that petitioner had been suffering from heart trouble and had been receiving medicine while he was in jail from the sheriff. He gotten it for him from the drugstore. In other words, this was a sick man at the time he was tried and as Judge Reeves says in his dissent, a reading of the record makes it pretty clear that he was a sick man. It certainly, lends support to his -- to his claim of that. If he did not make that claim at the trial, that is true. The Court of Criminal Appeals in saying that he really -- didn't need a lawyer, says that he didn't raise this point properly by a motion for continuance which certainly, it would have taken a lawyer to tell him how to raise. The sheriff's testimony verbatim on page 68 of the record on this point of illness, Mr. Justice Whittaker, is yes, sir, he's been in very ill health. I've had to buy him medicine and had to take him up and give him shots. I believe the doctor says he has heart trouble.
Charles E. Whittaker: That might mean the Court uses that, would it? I've had the finding that that doesn't give you a --
Frank W. Wozencraft: Well, Your Honor, I don't think there's any question about indigence. This certainly would have called into the attention of the Court, I agree with Your Honor. It is also called to the attention of this Court by the fact that it took him several months in the prison to try to obtain a copy of the record. He did so finally by getting one of his fellow convicts to fork up $25. That was the way he finally got the record in this case, and that is one of the circumstances which well may have affected his delay in obtaining a final decision in this case. It seems perfectly clear to a man, I hope it will to this Court that after considering the statutes here at least in the testimony that -- that here, we have issues so extremely complex that it would be utterly hopeless to ever hope that petitioner could have defended himself properly without the aid of counsel even if he had waived his right to counsel which we certainly urged that he did not, this record on itself shows a denial of due process because this trial itself was not a fair trial and it did not meet the common standards of fairness which this Court and every court has a right to expect from a trial court. It is the -- our contention that -- that this comes almost directly within the wording of the decision of this Court in Uveges versus the Commonwealth of Pennsylvania in 335 U.S. where the gravity of crime and other factors such as the age and education of the defendant. There, in Uveges, the defendant was young, here, he has aged and I'll. The conduct of the Court in the --
Earl Warren: How old was he?
Frank W. Wozencraft: He was 67 at the time of the trial Your Honor. And he had been ill from heart trouble for about two years. The affidavits of doctors appear in the record. And the complicated nature of the defense charged and the possible defenses thereto, render criminal proceedings without counsels, so aft to result in injustice as to be fundamentally unfair. The latter group holds that these are cases, the Betts versus Brady decisions, that the accused must have legal assistance under the amendment whether he pleads guilty or likes to stand trial, whether he request counsel or not. Only a waiver of counsel, understandingly made, justifies trial without counsel. The Fourteenth Amendment requires counsel for all persons charged with serious crimes, when necessary for their adequate defense in order that such persons maybe advised how to conduct their trial. I would like now if I may to turn or let me just wrap this up with -- with one statement. There was a charge by the judge to the jury, the -- the defendant Mr. Parker, the petitioner did not testify. He called witnesses on his own behalf and all he said was “Joe, tell him what you know about him.” And they said “Well, he's a sick man, a' pretty good man, a sick man. Then the sheriff and the -- the prosecuting attorney came in and asked one of them, “Did you ever get any hot checks from this defendant who has called you as his witness?” And the -- the witness said, “Well, yes I did,” to the judge. So that the hot check charged from the man that he himself had brought onto this stand was introduced into evidence. The --
Potter Stewart: This trial was in rural community or --
Frank W. Wozencraft: Yes, sir. In the town of Dumas, Texas and Moore County. It's in the panhandle north of Amarillo but quite away.
Hugo L. Black: What's the population?
Frank W. Wozencraft: I don't know exactly, Your Honor. I would guess 5000. I've been through it once but I didn't feel any incentive to stay very long. In the charge to the jury, the judge did not raise any possible affirm -- affirmative defenses or a request to any special consideration of them and the jury verdict as might not be surprising in view of the previous convictions as to which testimony had entered the record, and the other elements of which I've just spoken was a resounding guilty. The possible sentence for forgery is two to seven years, The jury recommended a sentence of seven years, the maximum. It is that penalty which petitioner served his sentence under and was finally discharged with time of for good behavior on June 6 of this year.
Potter Stewart: How --
Charles E. Whittaker: Are you going to discuss the question of mootness?
Frank W. Wozencraft: Right now, Your Honor.
Charles E. Whittaker: Alright.
Frank W. Wozencraft: As I say in the brief, this is a situation where if -- he had had counsel to guide him through these procedural requirements, and let him know what he was supposed to do in his habeas corpus petitions. The record is full, correspondence between him and the clerk of the U.S. District Court where he hasn't sent the right documents or needs other documents. A tremendous amount of time was consumed by that process because this man simply did not know what he was supposed to do, but he filed his petition for habeas corpus with the (Inaudible) Court of Criminal Appeals, very promptly after he entered prison and he has been working on that petition through the entire time he was in prison, Now when he did finally finish serving his sentence on June 6th, it was more than three years after he applied to the District Court for a writ of habeas corpus, more than seven months after his petition for certiorari was filed and more than three months after it was granted by this Court. If he had had counsel, there would have been plenty of opportunity for this Court to decide his case last term while he was still in prison. Even without the -- the time which was required for certiorari and I'm certainly familiar with how long it takes in forma pauperis record that were put there with nine difficulties to make the round, stil, four and a half months elapsed between the time that he filed his petition and the time it was granted. And any rushing up of the process, anywhere along the line and he could have gotten the ruling of this Court before he finished serving his sentence. Or even if he'd slugged the guards and sacrificed his term time off for a good behavior, he'd still be there and we would be talking solely about the points that I've just finished discussing. However, he did get out and there's no denying that there is a close question here about whether the Court which clearly had jurisdiction at the time it had granted certiorari has lost that jurisdiction simply because he is finished serving his sentence. It is the contention of the petition --
Felix Frankfurter: Why is it merely whether that court has lost jurisdiction with whether this Court has it?
Frank W. Wozencraft: Sir, when I said -- I -- I meant to ask whether this Court has lost jurisdiction which it clearly had when it granted the petition for certiorari and it is our contention that it does for two reasons. One, the Court traditionally has power, always has had power to issue its orders and its writs as all the date while it still had jurisdiction when there are matters which have taken place after that jurisdiction attached, such as the death for instance of one of the parties. The plea of abatement, the abatement which would terminate jurisdiction can be overcome by the Courts entering the order nunc pro tunc as of the date when it was ripe for decision after the court's jurisdiction had attached. We submit that in this sense --
Felix Frankfurter: What cases are those?
Frank W. Wozencraft: Well, the case of Mitchell versus Overman, sir of -- of this Court, 103 U.S. 62, Your Honor dealt with the right of an Iowa court to which -- which took -- at the Iowa state court which took a case under advisement and then while it was under advisement, one of the parties died. This is on 26 of my brief, Your Honor.
Felix Frankfurter: We had a case of the case of an abatement because of the Judge Advocate General (Inaudible), do you remember that case?
Frank W. Wozencraft: Well, I noted in several cases involving federal officials, Your Honor, and the same principles apply except that there you have federal statutes --
Felix Frankfurter: But we didn't do it.
Frank W. Wozencraft: Well, yes, sir. That's correct. And not always does the Court ever have to exercise a discretionary power and this power is discretionary. But when you're talking about federal officials, you're dealing with the 1925 statute which provides for the substitution of new parties within a six-month period. And I think that -- that is pretty well discussed in the case of Schneider versus Buck in this Court in 340 U.S. where you held that because of a failure to comply with the statutory requirement, the action would have to be abated.
Felix Frankfurter: And ultimately, those are cases where the cause of action, where there was an -- an act -- an action still alive, it wasn't that the action was terminated with one of the parties there.
Frank W. Wozencraft: Yes, sir. That's correct. And here, we contend that there are continuing legal consequences that flow from any felony conviction are present in this case and by themselves, this would provide a thread of jurisdiction. But I don't believe we even have to reach that point, Your Honor, because in Mitchell versus Overman, this Court has fairly first stated that the question is whether or not the state court lost jurisdiction when this man died and that -- that its jurisdiction, whether you talk about abatement of parties or abatement of issue. It's pretty much part of the same horse and I think the decision of this Court in Mitchell versus Overman is precedent for the decision here. Now, let me emphasize again, sir, that this -- this power is a discretionary power. It is one which the Court is -- freely admit under no obligation to exercise. I also freely admit there had been many, many cases in which it has not been exercised. I would hope that this Court would perhaps see fit to exercise it more frequently beginning with this case. There was one case where it was --
Felix Frankfurter: Why you -- and you hope that?
Frank W. Wozencraft: I beg your pardon, sir?
Felix Frankfurter: Why do you hope that?
Frank W. Wozencraft: Because I believe, sir, that when a man has a felony conviction on his record, and when he fights his way up to get it reviewed, whether it's by this Court or whether it's by a Court of Appeals or any other court, I believe that that man should have the right to clear his record.
Felix Frankfurter: But this is the only way to clear it, is this?
Frank W. Wozencraft: Your Honor, this was the way which was open to this man at the time when he filed his --
Felix Frankfurter: I know --
Frank W. Wozencraft: -- petition of habeas corpus.
Felix Frankfurter: -- but this is the only way to clear it, is it?
Frank W. Wozencraft: There maybe other way, sir. I'm not familiar with -- well, you might bring a mandamus against a voting registrar or -- or something like that, but this is the way which he has chosen and this is the way as of -- of which this Court had jurisdiction at that time that it granted his petition for certiorari. Now, may I invite the attention of the Court to one case where in a habeas corpus proceeding, but involving the opposite side offense, this Court did use its power to issue a judgment nunc pro tunc and that is the case of Quon Quon Poy versus Johnson.
Charles E. Whittaker: Could that be done in a habeas corpus case though, Mr. Wozencraft?
Frank W. Wozencraft: Well sir, in that case, it was done Your Honor.
Charles E. Whittaker: (Inaudible)
Frank W. Wozencraft: In -- in the reverse direction. There, they remanded Quon Quon Poy to the jurist -- to the -- to the custody of a Commissioner of Immigrations who had already died.
Charles E. Whittaker: Well that's a little different thing. You've got the body of the person who's to be delivered still in existence, but here however, if this writ issued to this respondent, how could it be complied with? The writ would be, deliver up the body, he doesn't have the body.
Frank W. Wozencraft: Your Honor, he has already delivered up the body by turning petitioner loose. But as of the time when this judgment would be entered, as of the time when the order would run to him, he had the body.
Charles E. Whittaker: Well --
Frank W. Wozencraft: That's the whole basis of this -- this nunc pro tunc power of the Court. It would -- it's -- in this case, it so happens that there would be no need for further implementation of the order, the order would implement itself. It -- it has been implemented in effect after the time as of which the judgment would be entered.
Charles E. Whittaker: Could we get this man into some inconsistent to maybe severe position here? Suppose this writ were to issue on some basis, and it be thus held that this trial was illegal. Now then, he could be subject to trial again. And then the given even a greater sentence than before and even if given credit for the time he'd served, he'd still have to go back to jail, wouldn't he?
Frank W. Wozencraft: The maximum sentence was seven years, Your Honor and that's what he got.
Charles E. Whittaker: Well, he hasn't served that?
Frank W. Wozencraft: He did, sir, with time off for good behavior --
Charles E. Whittaker: That --
Frank W. Wozencraft: -- which is a statutory allowance.
Charles E. Whittaker: What's the answer to this -- is there --
Frank W. Wozencraft: Well, Your Honor, it's -- it's certainly is one which we've considered and it is our feeling that -- that he had served his sentence. I'm not certain of the -- of the statute of limitations but on the crime of forgery, unless it were told by all of this proceeding, that would take care of it.
Charles E. Whittaker: And always think it would be?
Frank W. Wozencraft: I'm afraid it might. It seems to me that he has, as I say, served his term in any event and by receiving credit for that time, would not be subjected to further sentence.
Charles E. Whittaker: You would be running -- taking calculated risk.
Frank W. Wozencraft: Yes, sir.
Speaker: Are you going to deal with mootness before you get through? That's what it is.
Frank W. Wozencraft: Well, that's what I'm hoping to be dealing with now, Mr. Justice Harlan.
Speaker: In other words, mootness -- I call its jurisdiction. I'm thinking about mootness in the sentence as to whether he can be denied his voting rights in Texas and should be on a continuing consonance to that, is he? In view of that case it cited that there are things to indicate that an out-of-state conviction will deprive in his voting rights.
Frank W. Wozencraft: Your Honor, there's no denying of the intermediate Texas Court without considering the arguments or the opinion in the Logan case has so held very peremptorily an election contest where they were considering that with several other disputed ballots. The Supreme Court of Texas has not spoken on this subject. I would submit that this Court should not decide whether or not it should exercise its jurisdiction by whether or not the Supreme Court of Texas would follow the Court of Appeals decision in its -- in the inferior state court or whether it would invoke the reasoning set forth in Logan versus United States which also appears in my brief and where this Court stated in common law and on general principles of jurisprudence were not controlled by express statute, giving effect within the state which enacts it to a conviction and sentence in another state, such conviction and sentence can have no effect by way of penalty or a personal disability or disqualification beyond the limits of the state in which the judgment is rendered. Mr. Justice Harlan, I will agree with you hardly and it's very difficult here to trace what the exact continuing legal consequence is of this conviction may be. But I will submit to this Court that any felony conviction inevitably has continuing legal consequences. In a decision for instance of a court whether or not to invoke -- well, or -- or a district attorney even of whether or not to invoke habitual offender statutes. The right to run for office goes with the right to vote in Texas. And while I don't expect Mr. Parker to be a candidate for governor anytime soon, this is part of his array of civil rights. A man who is convicted of a felony loses those civil rights that he may have lost them in some other fashion. I don't believe he'd be regarded as removing the legal consequences of this particular conviction on his record.
Felix Frankfurter: Your -- your argument is one draft on nunc pro tunc, makes finding specific disability resulting from this to be rather immaterial, it seems to me.
Frank W. Wozencraft: Yes, sir. I am prepared to make an alternative argument --
Felix Frankfurter: Yes, I understand that but --
Frank W. Wozencraft: -- that this will support jurisdiction as well --
Felix Frankfurter: Yes, I understand that.
Frank W. Wozencraft: But nunc pro tunc is a substitute --
Felix Frankfurter: Your main argument makes this immaterial.
Frank W. Wozencraft: Yes, sir. That is correct. If I may, I'm going to save the remainder of my time for rebuttal.
Earl Warren: You may.
William O. Douglas: And that nothing will test the scope of -- of the replacement of the fact -- remedy you know?
Frank W. Wozencraft: No, sir. There is not unfortunately. I wish there were.
William J. Brennan, Jr.: That aside from this enactment?
Frank W. Wozencraft: Yes sir, it certainly would.
Earl Warren: Mr. Pesek.
Leon F. Pesek: Mr. Chief Justice, members of the Court. It is the contention of respondent in this case, sir, that the real question before this Court embodies the question of whether the Court has lost jurisdiction because the question has in fact become moot as was discussed by Mr. Wozencraft. Certain things have happened. On June the 6th, 1959, petitioner was freed from all restraint and that respondent here and Mr. O.B. Ellis, who's the General Manager of the Texas Prison System, freed him, has been -- no longer has him in any type of custody or confinement. It is the position of respondent that the purpose of the great writ of habeas corpus is to be used by one who is unlawfully confined. Now throughout the record, petitioner asked for one thing in his application, to be freed from unlawful restraint and imprisonment. That restraint or imprisonment, lawful or unlawful, no longer exists. Calling your attention to Title 28, Section 2241 of the Code where it in Subsection (c) it states that, “The writ of habeas corpus shall not extend to a prisoner unless -- paragraph 3, he is in custody in violation of the constitution or laws or treaties of the United States.” If I may, I would like to briefly quote from the concurring opinion by Mr. Justice Stewart in the case of Heflin versus United States where he stated, “The very office of the great writ, its only function is to inquire into the legality of the detention of one in custody.” It is unnecessary to paraphrase here Mr. Justice Stone's penetrating discussion in McNally versus Hill, 293 U.S. 131, or to incorporate the thorough review of legal history there contained. It will suffice to note only the Court's decision -- Court's conclusion, excuse me, without restraint of liberty, the writ will not issue. Equally without restraint which is unlawful, the writ may not be used. A sentence which the prisoner has not begun to serve cannot be the cause of restraint which the statute makes the subject of inquiry. And I might add to that, that a sentence which has already been served is no longer a restraint which the statute makes the subject of inquiry. I should also like to call the Court's attention to the case of St. Pierre versus the United States which is a case almost identical in point to the case before us. There, Pierre -- St. Pierre was convicted of contempt of -- having contempt to court rather and was assessed five months in the penitentiary or in -- he was assessed five months in confinement and he asked for a writ of habeas corpus. And before this Court could decide the question involved, he had been discharged and the mootness question arose in that case and this Court held in that case that we are of opinion that the case is moot because after petitioner's service of his sentence and its expiration, there was no longer a subject matter on which the judgment of this Court could operate. A federal court is without power to decide moot questions or to give advisory opinions which cannot affect the rights of the litigants in the case before it and they're citing some cases. And the Court continued, the sentence cannot be enlarged by this Court's judgment and reversal of the judgment below cannot operate to undo what has been done or restored to petitioner the penalty of the term of imprisonment which he has served.
Potter Stewart: What do you do with the proper case on each?
Leon F. Pesek: If I may refer to my notes just a moment to refresh --
Potter Stewart: Don't bother, it's late. Do it during lunch time.
Leon F. Pesek: Very well, sir. In the case of Wales versus Whitney, 114 United States 564, in speaking of the writ of habeas corpus as this Court stated that its purpose is to enable the Court to inquire first if petitioner is restrained of his liberty. If he is not, the Court can do nothing but discharge the writ. There must be actual confinement or the present means of enforcing it.
Earl Warren: We'll recess now, Mr. Pesek.